Case 2:21-bk-52150        Doc 8   Filed 06/21/21 Entered 06/21/21 23:24:27            Desc Main
                                  Document     Page 1 of 21



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                             :        Case No: 21-52150
         5AAB Transport, LLC, et al.               :        Chapter 11
                                                   :        Judge John E. Hoffman, Jr.
                       Debtors.                    :
                                                   :        Joint Administration Requested

                              DECLARATION OF HARDEEP SINGH

         Hardeep Singh declares in accordance with 28 U.S.C. § 1746 (the “Declaration”):

         1.     I am a fifty-percent member of the following companies (together, the

“Companies”):

                a.     5AAB Transport, LLC, an Ohio limited liability company formed on June

                       23, 2011(“Transport”);

                b.     5AAB Holding, LLC, an Ohio limited liability company formed on July 8,

                       2016 (“Holding”);

                c.     SJS Transport, LLC, an Ohio limited liability company formed on

                       September 18, 2013 (“SJS”); and

                d.     Heavy Diesel Service, LLC, an Ohio limited liability company formed on

                       March 1, 2017 (“Diesel”).

         2.     The other fifty-percent member of each of the Companies is Navdeep Sidhu.

Together, Mr. Sidhu and I manage all operations of the Companies and have done so since we

formed each of the Companies. I am personally familiar with all aspects of the Companies’ history,

financials, and operations.

         3.     The Companies are the debtors in these chapter 11 cases, for which there is a

pending request for joint administration.
Case 2:21-bk-52150         Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27               Desc Main
                                    Document     Page 2 of 21



        4.      I am authorized to submit this declaration on behalf of each of the Companies.

        5.      Unless otherwise stated, all facts set forth in this declaration are based on my

personal knowledge, review of relevant documents, discussions with the Companies’ advisors and

professionals, or are my opinion, which is based on my personal experience and knowledge of the

Companies’ operations and financial affairs. If I am called as a witness in this case, I would testify

competently to the facts set forth in this declaration.

        6.      I submit this declaration to assist the Court and parties in interest with

understanding the background of the Companies and the circumstances that resulted in the

commencement of this case. Further, I submit this declaration to support the Companies’ requests

for relief with respect to their (a) voluntary petitions for relief under title 11 of the United Stated

Code; and (b) initial motions and applications that are being filed contemporaneously with this

declaration (the “Motions”). This declaration is referred to as the “Singh Declaration” and is

incorporated into each of the Motions.

        7.      To familiarize the Court with the Companies and the various types of relief they

seek at the outset of this case, this declaration is organized into four parts. First, I provide general

information regarding the Companies and their current business operations. Second, I provide an

overview of Companies’ organizational, capital, and debt structures. Third, I describe the

circumstances that led to the commencement of the cases. Fourth, and finally, I provide relevant

facts that support the Motions, which I believe are critical to ensure the least possible disruption

to Companies’ ongoing business operations and chances for success in this case.




                                                   2
Case 2:21-bk-52150        Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27              Desc Main
                                   Document     Page 3 of 21



                                Companies’ Business Operations

       8.      Collectively, the Companies provide ground transportation, freight forwarding, and

logistics services, all on a national, regional and local basis. They operate in all 48 contiguous

states, serving the various needs of their customers with various forms of supply chain solutions.

       9.      The Companies each manage a different segment of the operations. Transport and

SJS are the operators through which the Companies’ freight forwarding service revenue is derived.

Diesel provides truck and equipment repair services to Transport as well as to third-party

companies, with a specialization in Volvo trucks. Holding is a real estate holding company that

owns the primary real estate from which the Companies operate.

       10.     Transport owns trucks and trailers as further detailed below. Its primary source of

revenue is from freight forwarding, where it engages with brokers to obtain freight that needs to

be delivered. Through the strategic leasing of warehouse space in Columbus, Ohio, and in

California, Transport can provide reliable cross-country delivery hauling for freight.

       11.     SJS provides the same freight forwarding services as Transport but does not own

any equipment. Rather, SJS contracts with owner-operators that drive their own trucks but haul

the Debtors’ freight.

       12.     As with any hauling company, the ongoing use of trucks and equipment requires

advance and emergency maintenance. Diesel provides those services, allowing for Transport to

obtain repairs to its fleet at a lower cost, while also obtaining revenue from third parties that

recognize the expertise Diesel has in its industry.

       13.     The filings of these cases were precipitated by a variety of factors, the most

significant being the loss of a large customer by Transport at the end of 2019 followed by the onset

of the COVID-19 pandemic. The lost customer was Dean Foods, which filed its own bankruptcy



                                                  3
Case 2:21-bk-52150        Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27             Desc Main
                                   Document     Page 4 of 21



in 2019. At that time, Transport had factored approximately $190,000 in receivables from Dean

Foods which were not paid in the bankruptcy, requiring Transport to work with its factoring

company to repay the prior advances made against those receivables. Transport was able to repay

those amounts, but that effort left it in a precarious financial position when the pandemic hit. The

Companies were not spared from the revenue disruptions caused by the various government and

industry shutdowns. In addition, the Companies have been affected by a crippling industry

shortage of qualified drivers and usable trailers.

        14.    Despite these hardships, the Companies’ revenue streams have been consistently

returning in recent months. The Companies’ financial issues are not a result of lack of demand;

their warehouses are generally full and there are opportunities to obtain freight through brokerage

services. Rather, it is a shortage of drivers and trailers that has limited the Companies’ ability to

realize upon the post-pandemic demand growth.

        15.    Revenue derived from Transport and SJS’s activities is approximately $300,000.00

per month. Diesel generates approximately $30,000 per month. Transport, SJS and Diesel

contribute to Holding the funds that it needs to own and maintain the building. Of the revenue

generated by Transport, SJS and Diesel, the largest expenditure is payroll and associated overhead,

including the employment of the various drivers for the fleet. The remaining expenses of the

Companies relates to outlays for utilities, leases, financing, fuel, maintenance, insurance, and the

like.

        16.    The Companies have sufficient revenue to meet their payroll and operating

expenses, but they cannot service the debt that has accumulated in the business according to the

terms of those obligations. The Companies seek to reorganize their various debt obligations

through these cases.



                                                     4
Case 2:21-bk-52150          Doc 8     Filed 06/21/21 Entered 06/21/21 23:24:27                   Desc Main
                                      Document     Page 5 of 21



                               Companies’ Assets and Debt Structure

        17.      The Companies’ assets consist of the hauling assets, intellectual/intangible

property, receivables (Transport and SJS); maintenance assets (Diesel), and real estate (Holding).

Transport owns 15 trucks and 18 trailers. The combined value of the trucks and trailers is

approximately $575,000. Transport also owns equipment used for loading the trailers, such as hand

jacks, pallets, and forklifts. It is a tenant for leased space within a warehouse facility in California

located at 14600 Innovation Drive, Riverside, CA 92508 (the “California Warehouse”). The

California Warehouse is a large building, out of which Transport leases 3,000 square feet of

warehouse space with two loading docks, and 185 square feet of office space. Transport also owns

computer equipment and office furniture, intellectual property associated with its services, and

certain accounts receivable. SJS owns its bank accounts and certain accounts receivable.

        18.      Holding owns the real property located at 445 Commerce Square, Columbus, OH

43228, Franklin County parcel no. 010-143087-00 (the “Commerce Square Property”). The

Commerce Square Property has an 11,500 square foot building consisting of 9,900 square feet of

warehousing space with a loading dock, and 1,600 square feet of office space. There is also

approximately 15,000 square feet of paved surface lot surrounding the building. In addition,

Holding owns the adjacent property located at 435 Commerce Square, Columbus, OH 43228,

Franklin County parcel no. 010-143088-00, which is a 0.992-acre empty lot used for an equipment

yard that is rented on occasion to other trucking companies for vehicle storage. An image of both

parcels from 2020 as depicted by the Franklin County Auditor follows1:




1
  This image is for reference only and does not represent a depiction of the Companies’ rolling and non-powered
assets.

                                                      5
Case 2:21-bk-52150         Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27                Desc Main
                                    Document     Page 6 of 21




        19.     For reference, the Commerce Square Property is located near West Broad Street

and I-270, just south of the Hollywood Casino Columbus.

        20.     SJS also leases part of the real property located at 2201 Westbelt Drive, Columbus,

Ohio 43228 (the “Westbelt Property”). The Westbelt Property is located in an industrial and

shipping center at the southwest corner of Roberts Road and I-270.

        21.     Both Transport and SJS complete warehousing functions that complement the

freight services. At their warehouses, Transport and SJS receive freight from customers, store it

on a short-term basis, and then consolidate the freight into trailers for efficient hauling. The trailers

filled by the Debtors’ may be hauled by third parties or directly by Transport or SJS, depending

on the availability of trucks and drivers.

        22.     Diesel’s assets consist of tools and equipment used for truck and trailer repair, and

inventory used in the maintenance process. The approximate value of Diesel’s tools and inventory

is $90,000. Included among those assets is hardware purchased for the vehicle diagnostic services.




                                                   6
Case 2:21-bk-52150         Doc 8     Filed 06/21/21 Entered 06/21/21 23:24:27         Desc Main
                                     Document     Page 7 of 21



        23.     The Companies have pre-petition bank accounts at First Financial Bank (“FFB”),

CF Bank, and Clover Bank.

        24.     The Companies’ debts consist of both secured and unsecured debt. The secured

debt consists of obligations to FFB (related to rolling stock and the Commerce Square Property),

the Small Business Administration (“SBA”) (a second mortgage on the Commerce Square

Property serviced by Wells Fargo Bank), Delage Landen Financial Service, Inc. (“Delage

Landen”) (related to two trucks), and CarrierNet Group Financial, Inc. (“CarrierNet”) (Transport

and SJS’s factoring company). The unsecured debts are general trade creditors, operating

obligations (utilities, etc.), and several credit cards.

                                           FFB Obligations

        25.     The obligations to FFB arose out of an effort of the Companies to consolidate many

loans in 2017. Prior to the Companies’ relationship with FFB, there were multiple outstanding

equipment loans from Volvo and GE Financial, and the principal FFB loan was used to consolidate

those obligations.

        26.     The obligations to FFB are as follows:

                a.      A note dated March 3, 2017, in the original amount of $1,718,940.00

                        executed by Transport and Holding, having a current balance of

                        approximately $854,000.00 (“FFB Note 1”). FFB Note 1 was used

                        primarily to consolidate various equipment loans. Diesel is a guarantor of

                        FFB Note 1.




                                                    7
Case 2:21-bk-52150           Doc 8     Filed 06/21/21 Entered 06/21/21 23:24:27                     Desc Main
                                       Document     Page 8 of 21



                 b.       A note dated May 14, 2018, in the original amount of $265,000.002,

                          executed by Transport and Holding, having a current balance of

                          approximately $252,000.00 (“FFB Note 2”). FFB Note 2 was used to

                          purchase the Commerce Square Property. Diesel is a guarantor of FFB

                          Note 2.

                 c.       A note dated October 27, 2017, in the original amount of $80,000.00

                          executed by all three of the Companies as co-obligors, having a current

                          balance of approximately $20,000.00 (“FFB Note 3”). FFB Note 3 was used

                          to purchase tools and equipment for Diesel.

                 d.       A note dated November 25, 2020, in the original amount of $35,652.06

                          executed by Transport, having a current balance of approximately

                          $28,000.00 (“FFB Note 4”). Holding and Diesel are guarantors of FFB

                          Note 4.

        27.      SJS has guaranteed all of the foregoing obligations.

        28.      FFB has filed or recorded the following documents to allegedly perfect its interests

in the Companies’ assets:

                 a.       An Open-End Mortgage dated February 28, 2017, relating to the Commerce

                          Square Property,3 which was recorded with the Franklin County Recorder

                          as Instrument Number 201703030030041.




2
 The original obligation for FFB Note 2 was a $450,500 note dated on or about February 28, 2017, which obligation
was restated through the reduced FFB Note 2.
3
 For the avoidance of doubt, the mortgage refers to the property at 445 Commerce Square but does not reference the
yard lot at 435 Commerce Square.

                                                        8
Case 2:21-bk-52150        Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27            Desc Main
                                   Document     Page 9 of 21



                b.     UCC Financing Statement No. OH00208579782 filed on March 2, 2017,

                       against Transport and claiming a lien on all of Transport’s assets.

                c.     UCC Financing Statement No. OH00216116297 filed on October 26, 2017,

                       against Diesel and claiming a lien on all of Diesel’s assets.

                d.     UCC Financing Statement No. OH00216115518 filed on October 26, 2017,

                       against SJS and claiming a lien on all of SJS’s assets.

                e.     Liens notated on various truck and trailer titles.

       29.      Notwithstanding the expansive collateral description in the various UCC Financing

Statement, the security interest granted in the Security Agreement executed by Transport in favor

of FFB does not cover all assets of Transport. A copy of the Transport Security Agreement is

attached to this declaration as Exhibit A, and clearly indicates that FFB’s security interest only

extends to equipment, inventory, titled motor vehicles, chattel paper, and general intangibles. It

does not apply to fixtures, accounts, instruments, deposit accounts, or investment property. To the

best of my recollection, no further security agreements were executed by any of the Companies in

favor of FFB.

                                            SBA Loan

       30.      In May 2018, Holding and Transport entered into a new loan transaction with the

SBA in the total amount of $193,000.00 (the “SBA Loan”) which was used to reduce the amount

owed to FFB on the Commerce Square Property mortgage.

       31.      The SBA Loan is secured by a second position mortgage dated May 14, 2018,

recorded with the Franklin County Recorder’s Office as Instrument No. 201805220067462.

       32.      The SBA Loan is serviced by Wells Fargo. The present balance is approximately

$164,000.00.



                                                  9
Case 2:21-bk-52150        Doc 8       Filed 06/21/21 Entered 06/21/21 23:24:27          Desc Main
                                     Document      Page 10 of 21



                                           Delage Landen

       33.     In late 2018, Transport purchased two trucks and financed the purchase through

Delage Landen. The liens of Delage Landen are notated on the respective truck titles.

       34.     Presently, Delage Landen is owed approximately $24,571.41.

                                            CarrierNet

       35.     Receivable factoring arrangements are common in the transportation service

industry. Transport is no exception. Since it was created in 2011, Transport has maintained a

receivable factoring arrangement with CarrierNet. It entered into a Billing, Collecting and

Settlement Agreement with CarrierNet on September 26, 2011, through which Transport sells

various receivables to CarrierNet for an immediate payment of the amount owed. CarrierNet then

collects the receivables through direct payment from the customer, and after it retains its fees and

a percentage of the collections, it pays a reserve to Transport. When SJS was formed in 2013, it

also entered a factoring arrangement with CarrierNet on October 18, 2013, upon substantially the

same terms and conditions as the agreement between CarrierNet and Transport.

       36.     Due to the long-standing relationship between the Companies and CarrierNet, the

collection percentage that CarrierNet retains on each purchased receivable is only 2%. Under the

agreement, Transport and SJS remain responsible for unpaid receivables, but the number of unpaid

invoices is historically very low.

       37.     As an example, under the pre-petition agreement with CarrierNet, a $10,000.00

receivable factored by Transport with CarrierNet would result in Transport receiving an immediate

“advance payment” of 90% of the face receivable value: $9,000.00. Upon payment of the advance,

the receivable would be transferred to CarrierNet and the customer would pay CarrierNet directly

for the entire $10,000.00 amount of the invoice. Once the invoice is paid to CarrierNet, it will



                                                10
Case 2:21-bk-52150        Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27              Desc Main
                                  Document      Page 11 of 21



retain the amount of the advance—$9,000—and then its 2% fee would be paid out of the $1,000

difference between the invoice amount and the advance. In this instance, the 2% fee would be

$200.00, leaving $800.00 that is maintained by CarrierNet in a “reserve” account. The reserve is

held by CarrierNet as security for uncollectable receivables. On a regular basis, as receivables are

paid, CarrierNet will release a portion of the reserve back to Transport.

       38.      As of the petition date, the reserve account with CarrierNet was approximately

$194,496.42 for Transport and $29,395.55 for Transport. To further secure their obligations to

CarrierNet, Transport and SJS granted CarrierNet a security interest in all of their assets including,

without limitation, accounts. The lien against Transport was allegedly perfected through the filing

of a UCC Financing Statement on September 30, 2011, as OH00153220818, which was renewed

through subsequent amendment filings on June 14, 2016 (OH00202018586) and June 4, 2021

(SR715352). It does not appear that any UCC financing statement was filed by CarrierNet as to

SJS’s assets.

                                      Filing Considerations

       39.      There are two main considerations that led to the timing and filing of the cases.

First and foremost, the Companies are in default and unable to pay their lenders, primarily FFB,

on the current loan terms. The Companies and FFB were engaged in negotiations for a forbearance

agreement in May 2021, but the negotiations were unsuccessful. Since then, FFB has filed cognovit

lawsuits against the Companies, engaged in attempted self-help recovery of its collateral, and

commenced execution proceedings. The Companies have also fallen behind with certain unsecured

creditor obligations.




                                                 11
Case 2:21-bk-52150         Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27               Desc Main
                                   Document      Page 12 of 21



       40.      Second, the cases are being filed at a time when the Companies believe the

challenges of the pandemic have begun to subside. While there are still industry-wide challenges

in hiring, training and retaining drivers, as well as a shortage of non-powered assets (i.e., trailers),

the Companies believe that now is the appropriate time to begin the restructuring process under

chapter 11.

                                     The Companies’ Motions

       41.      With the filing of these cases, the Companies are filing the following Motions:

                a.      Joint Administration Motion: Debtors’ Motion for Joint Administration

                        of Chapter 11 Cases (Doc. 7)

                b.      Post-Petition Financing and Cash Collateral Motion: Motion of 5AAB

                        Transport, LLC, and SJS Transpor,t LLC, to (1) Authorize Post-Petition

                        Financing and Use of Cash Collateral, (2) Grant Liens and Super-Priority

                        Administrative Expense Status, (3) Modify the Automatic Stay, and (4)

                        Approve Notice for Final Hearing

                c.      Wage Motion: Debtors’ Motion for Authority to (1) Pay Certain

                        Prepetition Employee Compensation and Related Items; (2) Pay Certain

                        Prepetition Payroll Deductions; and (3) Pay All Related Expenses (the

                        “Wage Motion”);

                d.      Critical Vendor Motion: Debtors’ Motion for Authorization to Pay

                        Prepetition Claims of Critical Vendors

                e.      Utility Motion: Debtors’ Motion for Interim and Final Orders (1)

                        Prohibiting Utility Providers from Altering, Refusing, or Discontinuing

                        Services to the Debtor; (2) Deeming Utility Providers Adequately Assured



                                                  12
Case 2:21-bk-52150       Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27            Desc Main
                                 Document      Page 13 of 21



                      of Future Performance; and (3) Establishing Procedures to Determine

                      Requests for Adequate Assurance of Payment

               f.     Trust Tax Motion: Debtors’ Motion for Authorization to Pay Pre-Petition

                      Trust Fund Taxes

               g.     Bank Account Motion: Debtors’ Motion for Authority to Temporarily

                      Continue Use of Prepetition Bank Accounts

               h.     Expedited Hearing Motion: Debtors’ Motion for an Order Scheduling

                      Expedited Hearings on Certain First Day Motions

               i.     Bar Date Motion: Debtors’ Motion to Set Bar Date for Filing Proofs of

                      Claim; and

               j.     Employment Application: Application to Employ Allen Stovall Neuman &

                      Ashton LLP as Bankruptcy Counsel to the Debtors.

       42.     Joint Administration Motion: Through the Joint Administration Motion, the

Companies are seeking to have the Court enter an order permitting the joint administration of the

Companies’ cases. Joint administration of these cases will eliminate many administrative costs and

burdens that would arise from the management of separate proceedings.

       43.     Post-Petition Financing and Cash Collateral Motion: Through the Post-Petition

Financing and Cash Collateral Motion, the Companies are seeking authority to continue their

relationship with CarrierNet for the ongoing, post-petition factoring of accounts receivable

generated by Transport and SJS on the same general terms and provisions as they existed on a pre-

petition basis. Because CarrierNet also holds a lien on the Transport’s assets, including its

accounts, the Companies seek authority to use any cash collateral of CarrierNet existing as of the

petition date, and to have the Court approve their initial operating budget as a form of adequate



                                               13
Case 2:21-bk-52150         Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27           Desc Main
                                   Document      Page 14 of 21



protection for such use.

       44.     Wage Motion: Through the Wage Motion, the Companies seek authority to pay

the pre-petition wages of their employees and independent contractors. The employees and

independent contractors of the Companies have provided approximately one week of services to

the Companies prior to the filing of these cases, and due to the critical need for the Companies to

retain their staffs, the Companies seek authority to pay all pre-petition wage and benefit

obligations. In addition, the Companies are seeking to pay any expenses and tax obligations related

to payroll in the ordinary course of their business.

       45.     Critical Vendor Motion: Certain of the Companies vendors are critical to the

Companies’ operations. Any delay or disruption of service may result in significant losses to the

Companies. As a result, the Companies are seeking authority to pay certain critical vendors the

amounts that they were owed prior to the filing of these cases.

       46.     Utility Motion: Similarly, the Companies cannot operate without ongoing utility

service. Through the Utility Motion, the Companies seek to prohibit any utility service provider

from discontinuing service to the Companies, and to have the Court establish a protocol for

determining adequate assurance payments.

       47.     Trust Tax Motion: The Companies collect withholding and sales taxes that are

property of the state and federal governments. Through this motion, the Companies seek authority

to pay those trust fund taxes, including prepetition amounts, in the ordinary course of business.

       48.     Bank Account Motion: The Companies will be immediately seeking to open

debtor in possession bank accounts. However, due to recent difficulty experienced by the

Companies’ counsel in other cases in obtaining new accounts for other debtors, the Companies are

seeking authority, out of an abundance of caution, to maintain their accounts while new debtor in



                                                 14
Case 2:21-bk-52150        Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27           Desc Main
                                  Document      Page 15 of 21



possession accounts are established, as well as to complete certain payments that may be

authorized through other first days motions prior to the opening of debtor in possession bank

accounts.

       49.     Expedited Hearing Motion: As is typical for first day motions, the Companies

require expedited relief in order to ensure the Companies can timely meet their operating needs,

including the next payroll that is due to be funded on June 24, 2021.

       50.     Bar Date Motion: Through the Bar Date Motion, the Companies seek to have the

Court set a date for the filing of proofs of claim. This will ensure that the Companies have

information about all potential claims within a timeframe that will help facilitate the filing of a

plan or plans of reorganization. No expedited hearing is requested for this motion.

       51.     Employment Application: Finally, through the Employment Application, the

Companies seek authority to hire the law firm of Allen Stovall Neuman & Ashton LLP, and

attorneys Thomas R. Allen, Richard K. Stovall and James A. Coutinho, in particular. No expedited

hearing is requested for this application.

       52.     Having reviewed the Motions, I believe the information they contain is accurate

and correct, and the relief they seek is necessary to avoid disruption and irreparable harm to

Companies and their estates.

                                             Respectfully submitted,

                                              /s/ Hardeep Singh
                                             Hardeep Singh
                                             Member, 5AAB Transport, LLC
                                             Member, 5AAB Holding, LLC
                                             Member, SJS Transport, LLC
                                             Member, Heavy Diesel Service, LLC

                                              /s/ James A. Coutinho
                                             Thomas R. Allen      (0017513)
                                             Richard K. Stovall   (0029978)

                                                15
Case 2:21-bk-52150   Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27   Desc Main
                             Document      Page 16 of 21



                                      James A. Coutinho      (0082430)
                                      Allen Stovall Neuman & Ashton LLP
                                      17 South High Street, Suite 1220
                                      Columbus, Ohio 43215
                                      T: (614) 221-8500      F: (614) 221-5988
                                      allen@ASNAlaw.com; stovall@ASNAlaw.com;
                                      coutinho@ASNAlaw.com
                                      Proposed Counsel for Companies




                                        16
               Casenklin County Ohio Clerk
                    2:21-bk-52150     Docof8 Courts
                                               Filedof06/21/21
                                                       the Common Pleas- 2021
                                                                Entered       Jun 0223:24:27
                                                                         06/21/21    10:30 AM Desc Main
OF518          Fi�
                                                                                                                                               EXHIBIT A
                                              Document       Page 17 of 21

                                                                                                                                               Page 1 of 4
                                                                            U.S. Small Business Administration

                                                                                             UEN RECORDED
                                                                                  Tffi.E NO. · 2: I � O i� t -it I i       9
                                                                                               JUN 1 4 2017
                                                                               NATALIE FRAVEL
        SBA loa11#
                                                               --------+-Ri..tAWARE-eO-tN1F¥-Hi-,ITT+-1-----------.


        SBA loan Name             5MB Transport, !-LC


        Debtor                      5MB Transport, l.LC
        (Exact fr;// .regr;/ name o
        individmit(s),
        rorporauon, LLC,
        parl,wrship, orolher
        organization)


        Borrower                  5AAB Transpoli, LLC and 6AAB Hording LLC



        Seemed Party               First Flnam;:ia! Bank



        Date                      03-03-20i7



        Loan Amount               $1,718,940JJ(l




        1. DEFINITIONS.
        Unless olher,•,ise specified, al! lerms used rr. lhts Agreement will have the meanings ai;c[ibad to them under the Official TelCl of the Unif.om1 Commerc!;il
        Code. as li may be amemioo l'rom time !o lime, ("UCC'l "SBA" means the Smail Business Admintslra1h'1, �n Agenc.y of tl'1e U.S. Government

        2. GRANT OF SECURlH lNT�REST.
        For value receil!ed, the Debtor granis to Ule SeciJred Party a security interest in 1�1e property descnbed be[ow in paragraph 4 (!he "Collaiernt").

        3_ OBUGATIONS SECURED,
        This Agreement securns the payment and performance of: (a) all obllgations under a Nole dated March 3, 2017, mede by 5AAB Traiisport, UC and
        5AAB Holding LLC, made payable fo First Financial Bank, in the amount of $1,718,940.00 ("Note"); 1nciuding a!I rns!s .arid �xpenses (inciuding
        rea:;;onabl!c! allort.ey's fees), incurred by Secured Party in the disbursement, a.dministration, and coilec!ion ofthe lo,m evidenced by !he Note; (h) ail cos\s
        end ,,;,q:ienses (!ncludlng reasonable <1Homey's fees), Ir.curred by Secured Pmi.y in tlie prolecfam, mafnlenirnce, and enforcement of U1e security Interest
        hereby granted; (c) alt ob!igations ofthe Deblorin any other agreement relating lo the Nole; and (d) any modffic<1Hons, ,enewais. r•.;f1nancin,1s, or extensions
        ofihe foregoing obfiga!ions..The Note and all 0U1er ohllga!lonr, secured hereby are c.ol[ecirlfely calted the ''QbligaUons:

        4, COLLATERAL DESCRIPTION.
        1r1e Collateral [n 1·:hich this security l11teres! ls grnnted 1s all of the Deb!or',, property described below, and rnd1caled by an "X" or other mark on lha
        applicable line, now owm,d or . harnafter acquir:ed, \ogether w!lh aii replacements, acc..iissions, proceeds, a11d products.




          SBA FORM 1069 (2•04) Previous Editions am obsolete-                                                                                                 Page 113
Case 2:21-bk-52150   Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27   Desc Main
                             Document      Page 18 of 21
                                                                         EXHIBIT A
                                                                         Page 2 of 4
Case 2:21-bk-52150   Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27   Desc Main
                             Document      Page 19 of 21
                                                                         EXHIBIT A
                                                                         Page 3 of 4
Case 2:21-bk-52150   Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27   Desc Main
                             Document      Page 20 of 21
                                                                         EXHIBIT A
                                                                         Page 4 of 4
Case 2:21-bk-52150        Doc 8    Filed 06/21/21 Entered 06/21/21 23:24:27             Desc Main
                                  Document      Page 21 of 21



                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Declaration of Hardeep Singh was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and (ii) by ordinary U.S. Mail
on June 21, 2021, addressed to:

       None.

                                                       /s/ James A. Coutinho
                                                      James A. Coutinho (0082430)




                                                 17
